940 F.2d 660
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Reginald HOLLAND, Petitioner-Appellant,v.W.M. GILLIAM, Warden, Hickman Ewing, U.S. Attorney,Respondents-Appellees.
No. 91-5242.
United States Court of Appeals, Sixth Circuit.
Aug. 6, 1991.

1
Before DAVID A. NELSON and SUHRHEINRICH, Circuit Judges, and HOLSCHUH, Chief District Judge.*

ORDER

2
Reginald Holland appeals the dismissal of his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2241.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
While a pretrial detainee awaiting trial on federal drug and firearm charges, Holland filed his petition for habeas corpus relief in the district court alleging that he was subjected to an illegal search and seizure immediately preceding his arrest on those charges.  The district court summarily dismissed the petition as without merit, concluding that Holland should pursue his claim in the context of the criminal case.


4
Upon consideration, we affirm the judgment of the district court for the reasons stated in its memorandum and order filed December 28, 1990.  Rule 9(b)(3), Rules of the Sixth Circuit.  Habeas corpus relief is not available where, as here, petitioner may pursue his claim in the underlying criminal proceedings.  See Martin-Trigona v. Shiff, 702 F.2d 380, 388 (2d Cir.1983).  Finally, we note that the district court did not err in denying the petition without conducting an evidentiary hearing.  See Baker v. United States, 781 F.2d 85, 92 (6th Cir.), cert. denied, 479 U.S. 1017 (1986).



*
 The Honorable John D. Holschuh, Chief U.S. District Judge for the Southern District of Ohio, sitting by designation